DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 28, 2020.  Claims 1, 2, 4, 9-15, 17, 25, and 28-30 were amended; claim 31 was cancelled; and claims 32-35 were added.  Claims 8 and 16 remain cancelled.  Thus, claims 1-7, 9-15, 17-30, and 32-35 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, 17-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over by Alberts (U.S. Patent Publication 2014/0100486 A1); in view Freeman (U.S. Patent Publication 2007/0060785 A1); and further in view Cooke (U.S. Patent Publication 2007/0112275 A1).
Regarding claim 1, Alberts teaches a visual summary of a condition of a patient when traumatic brain injury (TBI) is suspected or diagnosed (Alberts: FIGS. 1, 20; ¶12, ¶44, ¶62), the system comprising

at least one visual display for providing the visual summary to a user (Alberts: FIG. 1, ¶62 [“…of the user's display according to size of the image being displayed to the user via the graphical user interface 22.”]); and
at least one controller electrically coupled to the at least one patient condition sensor and to the at least one visual display (Alberts: FIG. 1, ¶21 [“An example embodiment of the invention is directed to one or more processors…”]; ¶60-61 [“…a test engine 12…”]), the at least one controller configured to:
receive and process data from the at least one patient condition sensor (Alberts: FIG. 1, ¶61 [“…a test engine 12…an analysis engine 16…”]);
determine the at least one patient condition parameter based on the processed data (Alberts: FIGS. 15-16, ¶79 [“…calculation of additional or alternative variables and parameters based on the acquired test data 30 to 32 that is sampled over time.”]);
compare the determined at least one patient condition parameter to a respective physiological target range (Alberts: FIG. 16, ¶75-79 [“…the motor calculator 34 can also determine derivative information of the above-referenced variables, such as corresponding to a Where the distance between the targets and ideal straight line is analogous to the recited physiological target range, and the physiological aspect is motor function of a patient.}); 
cause the visual display to provide the visual summary comprising at least one visual representation of the at least one patient condition parameter, and a visual indication of when the at least one patient condition parameter is outside of the physiological t target range (Alberts: FIGS. 21, 25; ¶124 [“FIG. 21 depicts an example of analysis data that can be generated and displayed in a GUI 190 as a function of test data acquired from a respective test…”]; ¶133 [“…example plots 2050 and 2052 of dwell time that can be computed for a trail making test (Part A) and a trail making test (Part B), respectively…dwell time can be determined by correlation of position information (e.g., indicating that the cursor is within a bounded target) and velocity information (e.g., indicating that the cursor is either not moving or is moving within the bounded target at a rate that is below a predetermined threshold).”]).
However, Alberts fails to explicitly teach data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from trauma, where the autonomic physiological vital sign data is sensed during a medical event, at least one airflow sensor configured to be in an airflow path in fluid communication with the patient’s airway and configured to sense data representative of ventilations provided to the patient, a plurality of time 
Freeman, in an analogous art, discloses a medical device for assisting rescuers.  Therein, Freeman discloses at least one airflow sensor configured to be in an airflow path in fluid communication with the patient's airway and configured to sense data representative of ventilations provided to the patient (Freeman: FIGS. 13A-C, ¶122 [“…the ultrasonic flow sensor may be a conically shaped probe 132 positioned in the victim's lower pharynx with the narrow end of the probe seated into the superior end of the esophagus in the area of the circular esophageal muscle 130 and the wide end of the probe just above that in the lower pharynx.”]); determining the at least one patient condition parameter for each time interval of a plurality of time intervals (Freeman: FIGS. 3-4, ¶71-72 [“A timing diagram is shown in FIG. 3. The control algorithm adjusts a feedback control vector…where T is the present sample interval…Estimates, H'(kT) 56 are also made of the patient's physiological status, particularly the hemodynamic state as measured by such parameters as ECG 1, pulse oximetry 2, invasive blood pressure, and noninvasive blood pressure.”]); determining information representative of ventilations provided to the patient (Freeman: FIGS. 12A-B, ¶128 [“…an interlinked set of difference equations, e.g., as Babbs described above, is used to provide a graphical feedback such as on an LCD display…compression depth 114 and rate 115, and ventilation tidal volume 112 and rate 113…”]);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing at least one airflow sensor configured to be in an airflow path in fluid communication with the patient’s airway and configured to sense data 
However, Alberts, in view of Freeman, fails to explicitly teach sensing data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from trauma, and where the autonomic physiological vital sign data is sensed during a medical event.
Cooke, in an analogous art, discloses an approach for improving the chances of survival of an individual who has received a trauma (Cooke: Abstract.).  Therein, Cooke discloses using currently available vital sign measurements to compute at least one new vital sign selected from heart rate variability, pulse pressure, and shock index to provide an early indication of cardiovascular collapse (Cooke: ¶13).  Cooke additionally discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 [“FIG. 4A and 4B illustrate how patients who die have higher parasympathetic predominance and lower sympathetic predominance as estimated from calculations of autonomic balance using Fourier spectral analysis according to at least one exemplary embodiment of the invention.”]; [“The index is an indication of parasympathetic predominance of heart rate control. An elevated 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of sensing data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from trauma, and where the autonomic physiological vital sign data is sensed during a medical event, disclosed by Cooke, into Alberts, as modified by Freeman, with the motivation and expected benefit of providing valuable vital sign of a patient to determine a protocol for treating the patient (e.g., ventilation or chest compression needs may change depending on how long the victim has been in need of treatment) and/or for determining whether a patient is responding positively to treatment.  This method for improving Alberts, as modified by Freeman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cooke.  Therefore, it would have been obvious to one or 

Regarding claim 2, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Freeman discloses the at least one autonomic physiological vital sign comprises one or more of systolic blood pressure, end tidal carbon dioxide (EtCO2), or blood oxygen saturation (SpO2) (Freeman: FIGS. 15 6A-B; ¶37 [“There may be at least two sensors and at least two parameters…”]; ¶64 [“…one or more sensors or instruments 1, 2, 3 are used to acquire physiological signals from the patient.”]; [“There may be at least two sensors and at least two parameters…”]; ¶71 [“…particularly the hemodynamic state as measured by such parameters as ECG 1, pulse oximetry 2, invasive blood pressure, and noninvasive blood pressure.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the monitoring of data representative of parameters comprising two or more of systolic blood pressure, end tidal carbon dioxide (EtC02), and blood oxygen saturation (Sp02) and ventilation rate, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of displaying determining whether a patient is improving or worsening over time.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 2.
claim 3, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Freeman discloses an oxygenation sensor connected to the patient (Freeman: FIGS. 15 6A-B; ¶37, ¶64, ¶71 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an oxygenation sensor connected to the patient, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of determining trending values of a patient’s status to determine whether a patient is improving or worsening over time.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 3.

Regarding claim 4, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Freeman discloses controller is further configured to provide feedback comprising treatment guidance to a rescuer based, at least in part, on the ventilation information and, optionally, on the at least one autonomic physiological vital sign for one or more of the time intervals (Freeman: FIGS. 10, 12A-B; ¶118 [“…other transducer may be used to detect heart sounds. These sounds may be amplified through the speaker 6 for a trained rescuer 7 or processed to provide cues for a rescuer 7 with less training. Heart sounds may be used independently of other measures to determine CPR rates, depth, and/or duty cycle as well as to assess the effectiveness of CPR…”]; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features providing feedback comprising treatment guidance to a rescuer based, at least in part, on the ventilation information, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of determining whether a patient is improving or worsening over time.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 4.

Regarding claim 5, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Freeman discloses determining at least one of ventilation volume or ventilation rate based on the ventilation information (Freeman: FIGS. 10, 12A-B; ¶118 [“…other transducer may be used to detect heart sounds. These sounds may be amplified through the speaker 6 for a trained rescuer 7 or processed to provide cues for a rescuer 7 with less training. Heart sounds may be used independently of other measures to determine CPR rates, depth, and/or duty cycle as well as to assess the effectiveness of CPR…”]; ¶128 [“…providing to the rescuer a succinct visual feedback of the four main resuscitation parameters: compression depth 114 and rate 115, and ventilation tidal volume 112 and rate 113, on a compression by compression basis.”]).


Regarding claim 6, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 5 as shown above.  Freeman discloses the visual summary comprises the visual representation for the ventilation volume or the ventilation rate for each time interval of the plurality of time intervals (Freeman: FIGS. 1, 11, 12A-C; ¶136 [“The communications link 16 may take the form of a cable connecting the devices but preferably the link 16 is via a wireless protocol such as Bluetooth …”]; ¶64, ¶126 [“The AED 10 includes a display 7…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing the visual summary comprises the visual representation for the ventilation volume or the ventilation rate for each time interval of the plurality of time intervals, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, as modified by Freeman and Cooke, with the motivation and expected benefit of monitoring patient ventilation information.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on 

Regarding claim 7, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 5 as shown above.  Alberts discloses an overall TBI performance metric comprises a score that indicates by one or more of an alpha and a numeric indicator a quality of care for treatment of the patient (Alberts: FIG. 29, ¶157 [“The index calculator 39 may be programmed to compute one or more indices (e.g., also referred to herein as scores) based…”]).

Regarding claim 9, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses the at least one visual representation indicates that the at least one autonomic physiological vital sign is outside of the physiological vital sign target range by one or more of a color change, blinking, or movement of the visual representation on the visual display (Alberts: FIGS. 12-13, ¶113 [“The center-out test can be performed to test reaction time of the user by displaying one of the outer targets 164 in a contrast color relative to the other targets 162 and 164 and in tum storing the time interval from displaying the contrasted target on the GUI 160…”]).
Freeman discloses a chest compression sensor for measuring one or more chest compression parameters during performance of cardiopulmonary resuscitation (CPR) for the patient, the chest compression parameters comprising one or more of: compression depth, compression rate, and compression fraction, wherein the overall TBI performance metric is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of a chest compression sensor for measuring one or more chest compression parameters during performance of cardiopulmonary resuscitation (CPR) for the patient, the chest compression parameters comprising one or more of: compression depth, compression rate, and compression fraction, wherein the overall TBI performance metric is based, at least in part, on one or more of the chest compression parameters, disclosed by Freeman and Alberts, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of determining whether a patient is improving or worsening over time.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 9.

Regarding claim 10, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one See above.}).  Alberts discloses the visual representation for each time interval comprises a visual indicator having a first appearance when the determined at least one autonomic physiological vital sign is below the target range, a second appearance when the determined at least one autonomic physiological vital sign is within the target range, and a third appearance when the at least one autonomic physiological vital sign is above the target range (Alberts: FIGS. 11-13; ¶113 {See above.}).

Regarding claim 11, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses the visual representation for each of the time intervals are displayed adjacent to another on the visual display in chronological order to provide a visual representation of trends for the at least one autonomic physiological vital sign over the plurality of time intervals (Alberts: FIG. 21; ¶124 [“FIG. 21 depicts an example of analysis data that can be generated and displayed in a GUI 190 as a function of test data acquired from a respective test. The resulting analysis data can be presented in a variety of formats, which may be selected by a user. In the GUI 190, a plurality of different plots are shown for depicting different information that can be computed based upon the acquired position and respective time data for a given test.”]).

Regarding claim 12, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a visual summary comprising a bar graph for each of the at least one autonomic physiological vital signs, the bar graph comprising the visual representations for each of the time intervals of the plurality of time intervals, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing visual feedback that indicates depth and/or rate, with appropriate mechanisms to indicate whether the depth and rate or adequate, too low, or too high, to a user.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 12.

Regarding claim 13, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses the visual representations each comprise a shape having a height and/or width 

Regarding claim 14, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses the visual summary further comprises a numeric value representing the at least one autonomic physiological vital sign for a current time interval of the plurality of time intervals determined, at least in part, from the processed data received from the at least one patient condition sensor (Alberts: FIGS. 29, 36; ¶157, ¶180 {See above.}).

Regarding claim 15, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses the visual summary further comprises at least one visual representation determined based on at least two physiological vital signs (Alberts: FIGS. 21, 25; ¶124, ¶133 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of gathering data representative of at least one autonomic 

Regarding claim 17, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 28 as shown below.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses comparing the determined at least one autonomic physiological vital sign for each time interval of the plurality of time intervals to the updated target range and cause the visual display to display at least one visual representation for each time interval indicating when the at least one autonomic physiological vital sign for the time interval is outside of the updated target range (Alberts: FIGS. 21, 25, 29, 36; ¶124, ¶133, ¶157, ¶180 {See above.}).

Regarding claim 18, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Freeman discloses a chest compression sensor for measuring one or more chest compression parameters during performance of chest compressions for the patient during the rescue effort, the chest compression parameters comprising one or more of: 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a chest compression sensor for measuring one or more chest compression parameters during performance of chest compressions for the patient during the rescue effort, the chest compression parameters comprising one or more of: compression depth, compression rate, or compression fraction, and wherein the visual summary further comprises a visual representation for the one or more chest compression parameters, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of determining whether a patient is improving or worsening over time.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 18.

Regarding claim 19, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Freeman discloses a portable defibrillator comprising a wireless transceiver, wherein the controller comprises a processor of the portable defibrillator 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a portable defibrillator comprising a wireless transceiver, wherein the controller comprises a processor of the portable defibrillator, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing voice prompts to a rescuer for instructing the rescuer during an event.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 19.

Regarding claim 20, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 19 as shown above.  Freeman discloses the portable defibrillator comprises the visual display (Freeman: FIGS. 1, 11, ¶126 [“a rescuer uses an AED 10 to automatically monitor a victim during cardiac resuscitation. The AED 10 includes a speaker 6, a display 7, a signal processing module 9.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a portable defibrillator comprising the visual 

Regarding claim 21, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 19 as shown above.  Freeman discloses a mobile computer device configured to wirelessly receive and display the visual summary from the processor of the portable defibrillator by the wireless transceiver (Freeman: FIGS. 1, 11, ¶138 [“…the AED 10 may perform all the processing of the ECG, including analyzing the ECG signals, and transmit to the control device 17 only the final determination of the appropriate therapy, whereupon the control device 17 would perform the control actions on the other linked devices 30. The control device 17 preferably is a laptop computer…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a mobile computer device configured to wirelessly receive and display the visual summary from the processor of the portable defibrillator by the wireless transceiver, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing visual prompts to a rescuer for instructing the rescuer during an event.  This method for improving Alberts was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, 

Regarding claim 22, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 21 as shown above.  Freeman discloses a mobile computer device configured to receive ventilation data sensed by at least one airflow sensor positioned in an airflow path connected to an airway of the patient, and wherein the mobile computer device is configured to display the visual summary received from the portable defibrillator in combination with at least one visual representation based on the data received from the at least one airflow sensor (Freeman: FIGS. 13A-C, ¶122, ¶138 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a mobile computer device configured to wirelessly receive and display ventilation data by the wireless transceiver, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing visual prompts to a rescuer for instructing the rescuer during an event.  This method for improving Alberts was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 22.

Regarding claim 23, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 21 as shown above.  Alberts discloses the at least one controller is configured to generate a TBI performance metric based on the at least one autonomic physiological vital sign 

Regarding claim 24, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 23 as shown above.  Alberts discloses generating a TBI performance metric (Alberts: FIGS. 1-27, 30; ¶12, ¶154, ¶157-158{See above.}).  Freeman discloses determining the at least one autonomic physiological vital sign for each time interval of a plurality of time intervals (Freeman: FIGS. 3-4, 13A-C, ¶71-72, ¶122, ¶138 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating a TBI performance metric for each time interval, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing benefit of determining whether a patient is improving or worsening over time.  This method for improving Alberts was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 24.

Regarding claim 25, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 23 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses generating a TBI performance metric based on a plurality of physiological vital signs (Alberts: FIGS. 1-27, 30; ¶12, ¶154, ¶157-158{See above.}).


Regarding claim 26, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 23 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses generating a TBI performance metric based on a plurality of patient condition parameters (Alberts: FIGS. 1-27, 30; ¶12, ¶154, ¶157-158{See above.}).  Freeman discloses determining information representative of ventilations provided to the patient (Freeman: FIGS. 12A-B, ¶128 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating a TBI performance metric is based on the information representative of ventilations provided to the patient, and providing at least one visual representation of the ventilation information, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening 

Regarding claim 27, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 23 as shown above.  Alberts discloses a TBI performance metric comprises a score that indicates a quality of care for treatment of the patient (Alberts: FIG. 21; ¶128-130 {See above.}).

Regarding claim 28, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses updating the target range for the at least one autonomic physiological vital sign based, at least in part, on one or more of a condition of the patient determined based on the at least one autonomic physiological vital sign, an age of the patient, or a physical characteristic of the patient (Alberts: FIGS. 21, 25, 29, 36; ¶124, ¶133, ¶157, ¶180 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating a TBI performance metric is based on the information representative of ventilations provided to the patient, and providing at least one visual representation of the ventilation information, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening 

Regarding claim 29, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Freeman discloses determining the at least one autonomic physiological vital sign for each time interval of a plurality of time intervals (Freeman: FIGS. 3-4, 13A-C, ¶71-72, ¶122, ¶138 {See above.}).  Alberts discloses a visual indication where a first appearance when the at least one autonomic physiological vital sign is outside of the physiological vital sign target range and a second appearance when the at least one autonomic physiological vital sign is within the physiological vital sign target range. compare the determined at least one patient condition parameter to a respective physiological target range (Alberts: FIG. 16, ¶75-79 [“For example, for every data point residing on the ideal straight line between sequential targets, a distance to a corresponding point on the line drawn by the user can be determined. The sum of the determined distances between the respective points can be determined, and divided by the number of points for which the distances were determined to provide an average associated with the ideal line relative to that drawn by a user.”] {Where the distance between the targets and ideal straight line is analogous to the recited physiological target range, and the physiological aspect is motor function of a patient.}); 


Regarding claim 30, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Freeman discloses determining the at least one autonomic physiological vital sign for each time interval of a plurality of time intervals (Freeman: FIGS. 3-4, 13A-C, ¶71-72, ¶122, ¶138 {See above.}).  Alberts discloses providing a visual summary comprising the at least one visual representation of the at least one autonomic physiological sign the visual indication upon receiving an indication that the patient is suspected of suffering from TBI (Alberts: FIGS. 21, 25, 29, 36; ¶124, ¶133, ¶157, ¶180 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a visual summary comprising the at least one visual representation of the at least one autonomic physiological vital sign for each time interval of the plurality of time intervals, the at least one visual representation of the ventilation information, and the visual indication upon receiving an indication that the patient is suspected of suffering from TBI, disclosed by Alberts and Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing benefit of determining 

Regarding claim 32, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient during a medical event (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}).  Alberts discloses a controller causing the visual display to provide the visual summary during the medical event (Alberts: FIGS. 21, 25, 29, 36; ¶124, ¶133, ¶157, ¶180 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing the visual summary during the medical event, disclosed by Alberts and Cooke, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing visual feedback during the medical event for determining whether a patient is improving or worsening during the medical event.  This method for improving Alberts, as modified by Freeman and Cooke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 32.

Regarding claim 33, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 1 as shown above.  Alberts discloses a controller causing the visual display to See above.}).

Regarding claim 34, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 33 as shown above.  Freeman discloses informing a rescuer and/or the user about a quality of care provided to the patient during a medical event after completion of the medical event (Freeman: FIGS. 3-4, 13A-C, ¶71-72, ¶110, ¶122, ¶138 [“…the quality of the chest compressions is monitored, and the feedback cues varied to improve quality.”]).  Alberts discloses providing a visual summary comprising the at least one visual representation of the at least one autonomic physiological sign the visual indication upon receiving an indication that the patient is suspected of suffering from TBI (Alberts: FIGS. 21, 25, 29, 36; ¶124, ¶133, ¶157, ¶180 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of informing a rescuer and/or the user about a quality of care provided to the patient during a medical event after completion of the medical event, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing benefit of informing a rescuer and/or the user about a quality of care provided to the patient during a medical event after completion of the medical event.  This method for improving Alberts was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 34.

claim 35, Alberts, in view of Freeman and Cooke, teach all the limitations of the parent claim 34 as shown above.  Freeman discloses the medical event comprises a rescue attempt for the patient (Freeman: FIG. 1; ¶64 [“…sensor 3 detects when a compression actually occurs. This sensor could be an accelerometer located in a small plastic housing that resides underneath a rescuer's hands.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing a rescue attempt as the ongoing medical event, disclosed by Freeman, into Alberts, as modified by Freeman and Cooke, with the motivation and expected benefit of providing benefit of providing valuable information to rescuers and/or the users about a quality of care provided to the patient during a medical.  This method for improving Alberts was within the ordinary ability of one of ordinary skill in the art based on the teachings of Freeman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 35.

Response to Arguments
Applicants’ arguments filed on December 28, 2020 have been fully considered, but are not persuasive.
Applicants’ argue (Remarks pp. 9-10) that “Applicant submits that Alberts, Freeman, and Cooke do not disclose or suggest a system for providing a visual summary of a condition of a patient when traumatic brain injury (TBI) is suspected or diagnosed including sensors that sense data during a medical event. Alberts, Freeman, and Cooke also do not disclose or suggest a visual summary comprising at least one visual representation of the at least one autonomic 
Contrary to Applicants’ assertion, Alberts discloses comparing the determined at least one patient condition parameter to a respective physiological target range compare the determined at least one patient condition parameter to a respective physiological target range, where the distance between the targets and ideal straight line is analogous to the recited physiological target range, and the physiological aspect is motor function of a patient (Alberts: FIG. 16, ¶75-79 {See above.}). 
Freeman discloses at least one airflow sensor configured to be in an airflow path in fluid communication with the patient's airway and configured to sense data representative of ventilations provided to the patient (Freeman: FIGS. 3-4, ¶71-72; FIGS. 13A-C, ¶122; FIGS. 12A-B, ¶128 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing at least one airflow sensor configured to be in an airflow path in fluid communication with the patient’s airway and configured to sense data representative of ventilations provided to the patient, a plurality of time intervals, receiving and processing data from the at least one airflow sensor, determining information representative of ventilations provided to the patient, and providing at least one visual representation of the ventilation information, disclosed by Freeman, into Alberts, with the motivation and expected benefit of displaying trending values of a patient’s status to determine whether a patient is improving or worsening over time.
Cooke discloses gathering data representative of at least one autonomic physiological vital sign of a patient (Cooke: FIGS. 4A-4B; ¶22, ¶45-46 {See above.}), and sensing data See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of sensing data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from trauma, and where the autonomic physiological vital sign data is sensed during a medical event, disclosed by Cooke, into Alberts, as modified by Freeman, with the motivation and expected benefit of providing valuable vital sign of a patient to determine a protocol for treating the patient (e.g., ventilation or chest compression needs may change depending on how long the victim has been in need of treatment) and/or for determining whether a patient is responding positively to treatment.  This method for improving Alberts, as modified by Freeman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cooke.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Alberts and Freeman and Cooke to obtain the invention as specified in claim 1.

Therefore, the rejection of claim 1 and dependent claims 2-7, 9-15, and 17-30, as being unpatentable over Alberts, in view of Freeman, and/or in combination with Cooke, is maintained.
Dependent claims 32-35 are rejected as being unpatentable over Alberts, in view of Freeman, and/or in combination with Cooke, as set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864